DETAILED ACTION
	This is a first office action in response to application 17/357,686 filed 06/24/2021, in which claims 1-20 are presented for examination. Currently claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando U.S. Patent Application Publication No. 2008/0180588 A1 hereinafter Ando.

Consider Claim 1:
Ando discloses a device for driving a display panel in which data lines are disposed, the device comprising: (Ando, See Abstract.)
	a first channel circuit to supply a first data voltage corresponding to a first greyscale value to a first data line; (Ando, [0126], [0111], ”As has been described above, the pixel cells 71-1, 71-5 and 71-9, and 71-3, 71-7 and 71-11 which are connected to the odd-numbered data lines D.sub.n-1 and D.sub.n+1 from the left-hand side, respectively, are also connected to the odd-numbered gate lines G.sub.m'-1(A), G.sub.m'(A) and G.sub.m'+1(A) from the upper side.  On the other hand, the pixel cells 71-2, 72-6 and 71-10, and 71-4, 72-8 and 71-12 which are connected to the even-numbered data lines D.sub.n and D.sub.n+2 from the left-hand side, respectively, are also connected to the even-numbered gate lines G.sub.m'-1(B), G.sub.m'(B) and G.sub.m'+1(B) from the upper side.”)
	a second channel circuit to supply a second data voltage corresponding to a second greyscale value different from the first greyscale value to a second data line; (Ando, [0126], [0111], ”As has been described above, the pixel cells 71-1, 71-5 and 71-9, and 71-3, 71-7 and 71-11 which are connected to the odd-numbered data lines D.sub.n-1 and D.sub.n+1 from the left-hand side, respectively, are also connected to the odd-numbered gate lines G.sub.m'-1(A), G.sub.m'(A) and G.sub.m'+1(A) from the upper side.  On the other hand, the pixel cells 71-2, 72-6 and 71-10, and 71-4, 72-8 and 71-12 which are connected to the even-numbered data lines D.sub.n and D.sub.n+2 from the left-hand side, respectively, are also connected to the even-numbered gate lines G.sub.m'-1(B), G.sub.m'(B) and G.sub.m'+1(B) from the upper side.” [0179], “in Step S33 of FIG. 10, the data line driving circuit 62 inputs the L level signal to each of the odd-numbered data lines, and inputs the H level signal to each of the even-numbered data lines.”)
	a connection circuit to control connection between the first data line and the second data line; and (Ando, [0116], “The detection circuit 64 is composed of switches 101 and 102, comparators 103 and 104, a control circuit 105, and the like.”)
	a control circuit to determine an open fault of the first data line or an open fault of the second data line according to a state in which the first data line and the second data (Ando, See Step S13 of Fig. 9 and Step S31 of FIG. 10. [0135], “After that time, at a time T.sub.S, the switch 101 is turned ON in accordance with the control signal supplied from the control circuit 105.  As a result, each of the potentials of the data lines D.sub.n-1 and D.sub.n gradually approaches the reference value Ve as an intermediate value between the H level and the L level, and both of them are stabilized at the reference value Ve.  After that, the switch 101 is turned OFF in accordance with the control signal supplied from the control circuit 105, and the data line driving circuit 62 sets each of the data lines D.sub.n-1 and D.sub.n in a high impedance state.”)
Consider Claim 2:
	Ando discloses the device of claim 1, wherein the first data voltage and the second data voltage stop being supplied before the first data line and the second data line are connected with each other. (Ando, [0173], “In Step S22, the switches of the pixel cells 71-1 to 71-4 are turned OFF in response to end of the drive pulses inputted to the gate lines G.sub.m'-1(A) and G.sub.m'-1(B), respectively, to disconnect the data lines D and the electrodes of the pixel cells 71-1 to 71-4 from each other.  In Step S23, the comparator 103 compares the potentials of the odd-numbered data line D.sub.n-1 and the even-numbered data line D.sub.n adjacent thereto with each other.”)
Consider Claim 3:
	Ando discloses the device of claim 1, wherein the first data voltage has a higher level than that of the second data voltage. (Ando, [0179], “in Step S33 of FIG. 10, the data line driving circuit 62 inputs the L level signal to each of the odd-numbered data lines, and inputs the H level signal to each of the even-numbered data lines.”)
Consider Claim 4:
	Ando discloses the device of claim 1, wherein a reference voltage is set between the first data voltage and the second data voltage and the control circuit determines an open fault of the first data line when either a voltage measured in the first data line or a voltage measured in the second data line has a lower level than that of the reference voltage. (Ando, [0127], “As has been described above, in the inspection for a fault, the data line driving circuit 62 inputs the signals having the potentials different in polarity from each other to each adjacent two data lines D, respectively.  Therefore, when no fault is caused on the substrate 51, the charges originating from the potentials which are different in polarity from each other with respect to the reference value Ve are accumulated in the capacitors 83 and 93 of the pixel cells 71 which are adjacent to each other in the horizontal direction.  On the other hand, when short circuit is caused between the adjacent two pixel cells 71, the charges accumulated in the capacitors 83 and 93 of the pixel cells 71 which are adjacent to each other in the horizontal direction become ones originating from the same potential.  Consequently, the user can detect the short circuit between the each adjacent two pixel cells based on the results of comparison in potential between the each adjacent two data lines D through which the charges accumulated in the capacitors 83 and 93 are outputted, respectively.  Here, the comparison results are outputted from the comparators 103(104), respectively.”)
Consider Claim 5:
	Ando discloses the device of claim 3, further comprising a comparator, wherein a reference voltage is set between the first data voltage and the second data voltage, the reference voltage is inputted through one terminal of the comparator and one of measured voltages is inputted through another terminal thereof, and the control circuit determines an open fault of the first data line or an open fault of the second data line according to an output of the comparator. (Ando, [0127], “As has been described above, in the inspection for a fault, the data line driving circuit 62 inputs the signals having the potentials different in polarity from each other to each adjacent two data lines D, respectively.  Therefore, when no fault is caused on the substrate 51, the charges originating from the potentials which are different in polarity from each other with respect to the reference value Ve are accumulated in the capacitors 83 and 93 of the pixel cells 71 which are adjacent to each other in the horizontal direction.  On the other hand, when short circuit is caused between the adjacent two pixel cells 71, the charges accumulated in the capacitors 83 and 93 of the pixel cells 71 which are adjacent to each other in the horizontal direction become ones originating from the same potential.  Consequently, the user can detect the short circuit between the each adjacent two pixel cells based on the results of comparison in potential between the each adjacent two data lines D through which the charges accumulated in the capacitors 83 and 93 are outputted, respectively.  Here, the comparison results are outputted from the comparators 103(104), respectively.”)
Consider Claim 7:
	Ando discloses the device of claim 2, wherein, in a mode where an image is displayed on the display panel, the first channel circuit and the second channel circuit change lines of pixels in every 1H (horizontal) time when driving pixels and, (Ando, [0113], “The gate line driving circuit 63, for example, is provided with a shift register and the like, and controls the gate lines G(A) and G(B) independently of each other.  The gate line driving circuit 63 successively shifts data which is inputted thereto from the outside and which is used to control the scanning, thereby successively driving the gate lines G(A) and G(B) in units of two lines every period of time for the horizontal scanning.  As a result, the switches 81(91) of the pixel cells 71 are successively turned ON in units of the switches 81(91) of the pixel cells 71 which are disposed in the horizontal direction, so that the horizontal line as the scanning object moves in the vertical direction.  Here, the drive for the gate lines G(A) or G(B) means that drive pulses are successively inputted to the gate lines G(A) or G(B), respectively.”)
	 in a mode where the open fault is determined, the first channel circuit and the second channel circuit respectively supply the first data voltage and the second data (Ando, [0115], “In addition, the gate line driving circuit 63 successively shifts the data which is inputted thereto from the outside and which is used to inspect a fault caused on the substrate 51, thereby either driving the gate lines G(A) and G(B) in units of two lines or driving ones of the gate lines G(A) and G(B).” [0128], “Next, an inspection for the pixel cells 71-5 and 71-6 will now be described with reference to timing charts of FIGS. 5 to 7.”)
Consider Claim 8:
	Ando discloses the device of claim 1, the first channel circuit changes the first greyscale value multiple times and the control circuit determines an open fault of the first data line according to a changed first greyscale value multiple times. (Ando, [0151], “Next, a description will now be given with respect to the case where the liquid crystal display device 50 executes inspection processing for inspecting whether or not a fault is caused with reference to a flow chart of FIG. 8.  This inspection processing starts to be executed when data for the inspection is inputted from the outside to each of the data line driving circuit 62 and the gate line driving circuit 63.”)
Consider Claim 9:
	Ando discloses the device of claim 1, wherein the first channel circuit supplies a third data voltage corresponding to a third greyscale value to the first data line, the second channel circuit supplies a fourth data voltage corresponding to a fourth greyscale value to the second data line, the connection circuit connects the first data line and the second data line with each other after the third data voltage and the fourth data voltage stops being supplied, and (Ando, [0124],8 [0171], “In Step S18, the switches 101 and 102 disconnect the odd-numbered data lines and the even-numbered data lines adjacent thereto from each other in accordance with control signals inputted thereto from the control circuit 105, respectively.  In Step S19, the data line driving circuit 62 sets each of the data lines D in a high impedance state.”  [0172], “In Step S20, the gate line driving circuit 63 inputs drive pulses to the gate lines G.sub.m'-1(A) and G.sub.m'-1(B), respectively.  In Step S21, the switches of the pixel cells 71-1 to 71-4 are turned ON to connect the data lines D to the electrodes of the pixel cells 71-1 to 71-4, respectively.  As a result, the potentials of the capacitors of the pixel cells 71-1 to 71-4 become identical to those at the electrodes of the pixel cells 71-1 to 71-4, respectively.”)
	the control circuit determines an open fault of the first data line using a voltage measured in the first data line in a test for the first greyscale value and a voltage measured in the first data line in a test for the third greyscale value. (Ando, [0173], “In Step S22, the switches of the pixel cells 71-1 to 71-4 are turned OFF in response to end of the drive pulses inputted to the gate lines G.sub.m'-1(A) and G.sub.m'-1(B), respectively, to disconnect the data lines D and the electrodes of the pixel cells 71-1 to 71-4 from each other.  In Step S23, the comparator 103 compares the potentials of the odd-numbered data line D.sub.n-1 and the even-numbered data line D.sub.n adjacent thereto with each other.”)
Consider Claim 10:
	Ando discloses the device of claim 9, wherein the first data voltage and the second data voltage respectively have different levels and the third data voltage and the fourth data voltage respectively have different levels. (Ando, [0127], [0124], “In addition, in the Table of FIG. 4, in each of the columns in and after the second column from the upper side, the potential of the signal which is inputted to corresponding one of the data lines D having the reference symbol described in the uppermost column from the column concerned when the gate lines G(A) and G(B) having the respective reference symbols described in the column at the left-hand end from the column concerned is expressed in the form of either an H level (represented by "H" in FIG. 4) or an L level (represented by "L" in FIG. 4) having a polarity different from that of the H level with respect to a reference value Ve.  The signal having the potential of the H level (hereinafter referred to as "the H level signal"), for example, corresponds to "1" of the data inputted from the outside to the data line driving circuit 62.  On the other hand, the signal having the potential of the L level (hereinafter referred to as "the L level signal"), for example, corresponds to "0" of the data inputted from the outside to the data line driving circuit 62.”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 6 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando U.S. Patent Application Publication No. 2008/0180588 A1 and further in view of Shin et al. U.S. Patent Application Publication No. 2016/0379548 A1 hereinafter Shin.

Consider Claim 6:
	Ando discloses the device of claim 1, while teaching to provide a comparator output for determining a faulty line however does not disclose then sending the output of the comparator to an analog-digital converter, wherein the control circuit determines an open fault of the first data line or an open fault of the second data line using a value converted from the voltage measured in the first data line by the analog-digital converter, the first greyscale value, and the second greyscale value.
	Shin however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide an analog-digital converter at the output for sensing a fault and therefore teaches an analog-digital converter, wherein the control circuit determines an open fault of the first data line or an open fault of the second data line using a value converted from the voltage measured in the first data line by the analog-digital converter, the first greyscale value, and the (Shin, [0032], [0058], “The switch SW3 transfers the test voltage VTEST to the share line SL, and transfers the shared voltage of the share line SL to the analog-digital converter ADC when a predetermined time has elapsed.” [0059], “The analog-digital converter ADC converts the shared voltage of the share line SL into a digital signal, and outputs the digital signal as the sensing result signal RS to the timing controller TCON.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide an analog digital circuit at the output for transforming the shared signal as this was a known technique in view of Shin and would have been utilized for the purpose as one of skill in the art would have known that converting an analog signal into a digital signal could then be further processed or used by the digital circuitry of the system such as a timing controller. (Shin, [0059-60])
Consider Claim 11:
	Ando discloses a device for driving a display panel in which data lines are disposed, the device comprising: (Ando, See Abstract.)
	a first channel circuit to supply a first data voltage corresponding to a first greyscale value to a first data line; (Ando, [0126], [0111], ”As has been described above, the pixel cells 71-1, 71-5 and 71-9, and 71-3, 71-7 and 71-11 which are connected to the odd-numbered data lines D.sub.n-1 and D.sub.n+1 from the left-hand side, respectively, are also connected to the odd-numbered gate lines G.sub.m'-1(A), G.sub.m'(A) and G.sub.m'+1(A) from the upper side.  On the other hand, the pixel cells 71-2, 72-6 and 71-10, and 71-4, 72-8 and 71-12 which are connected to the even-numbered data lines D.sub.n and D.sub.n+2 from the left-hand side, respectively, are also connected to the even-numbered gate lines G.sub.m'-1(B), G.sub.m'(B) and G.sub.m'+1(B) from the upper side.”)
	a control circuit to determine a fault of the first data line or a fault of the second data line according to the first sensing data, (Ando, [0173], “In Step S22, the switches of the pixel cells 71-1 to 71-4 are turned OFF in response to end of the drive pulses inputted to the gate lines G.sub.m'-1(A) and G.sub.m'-1(B), respectively, to disconnect the data lines D and the electrodes of the pixel cells 71-1 to 71-4 from each other.  In Step S23, the comparator 103 compares the potentials of the odd-numbered data line D.sub.n-1 and the even-numbered data line D.sub.n adjacent thereto with each other.”)
	wherein the display panel comprises a connection circuit to control connection between the first data line and the second data line. (Ando, [0116], “The detection circuit 64 is composed of switches 101 and 102, comparators 103 and 104, a control circuit 105, and the like.”)
	Ando while teaching to provide a comparator output for determining a faulty line however does not disclose analog-digital converter to convert a voltage of a second data line into a first sensing data.
	Shin however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to provide an analog-digital converter at the output for sensing a fault and therefore teaches analog-digital converter to convert a voltage of a second data line into a first sensing data. (Shin, [0032], [0058], “The switch SW3 transfers the test voltage VTEST to the share line SL, and transfers the shared voltage of the share line SL to the analog-digital converter ADC when a predetermined time has elapsed.” [0059], “The analog-digital converter ADC converts the shared voltage of the share line SL into a digital signal, and outputs the digital signal as the sensing result signal RS to the timing controller TCON.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide an analog digital circuit at the output for transforming the shared signal as this was a known technique in view of Shin and would have been utilized for the purpose as one of skill in the art would have known that converting an analog signal into a digital signal could then be further processed or used by the digital circuitry of the system such as a timing controller. (Shin, [0059-60])
Consider Claim 12:
	Ando in view of Shin disclose the device of claim 11, wherein the control circuit determines an open fault of the first data line or an open fault of the second data line in a state where the first data line and the second data line are connected with each other by the connection circuit. (Ando, [0173], “In Step S22, the switches of the pixel cells 71-1 to 71-4 are turned OFF in response to end of the drive pulses inputted to the gate lines G.sub.m'-1(A) and G.sub.m'-1(B), respectively, to disconnect the data lines D and the electrodes of the pixel cells 71-1 to 71-4 from each other.  In Step S23, the comparator 103 compares the potentials of the odd-numbered data line D.sub.n-1 and the even-numbered data line D.sub.n adjacent thereto with each other.”)
Consider Claim 13:
	Ando in view of Shin disclose the device of claim 11, wherein the control circuit determines a short fault of the first data line or a short fault of the second data line in a state where the first data line and the second data line are disconnected from each other by the connection circuit. (Ando, [0173], “In Step S22, the switches of the pixel cells 71-1 to 71-4 are turned OFF in response to end of the drive pulses inputted to the gate lines G.sub.m'-1(A) and G.sub.m'-1(B), respectively, to disconnect the data lines D and the electrodes of the pixel cells 71-1 to 71-4 from each other.  In Step S23, the comparator 103 compares the potentials of the odd-numbered data line D.sub.n-1 and the even-numbered data line D.sub.n adjacent thereto with each other.”)
Consider Claim 14:
	Ando in view of Shin disclose the device of claim 11, wherein the connection circuit comprises a switch, and the switch is disposed on the opposite side to a side  (Ando, [0116], “The detection circuit 64 is composed of switches 101 and 102, comparators 103 and 104, a control circuit 105, and the like.”)
Consider Claim 15:
	Ando in view of Shin disclose the device of claim 11, further comprising: a second channel circuit to supply a second data voltage corresponding to a second greyscale value to the second data line- and a selecting circuit to selectively connect the first data line or the second data line with the analog-digital converter, wherein the selecting circuit connects the first data line with the analog-digital converter when the second data voltage is supplied to the second data line and the control circuit determines a fault of the first data line or a fault of the second data line according to sensing data from a voltage of the first data line. (Ando, [0126], [0173], [0111], ”As has been described above, the pixel cells 71-1, 71-5 and 71-9, and 71-3, 71-7 and 71-11 which are connected to the odd-numbered data lines D.sub.n-1 and D.sub.n+1 from the left-hand side, respectively, are also connected to the odd-numbered gate lines G.sub.m'-1(A), G.sub.m'(A) and G.sub.m'+1(A) from the upper side.  On the other hand, the pixel cells 71-2, 72-6 and 71-10, and 71-4, 72-8 and 71-12 which are connected to the even-numbered data lines D.sub.n and D.sub.n+2 from the left-hand side, respectively, are also connected to the even-numbered gate lines G.sub.m'-1(B), G.sub.m'(B) and G.sub.m'+1(B) from the upper side.” [0179], “in Step S33 of FIG. 10, the data line driving circuit 62 inputs the L level signal to each of the odd-numbered data lines, and inputs the H level signal to each of the even-numbered data lines.”)
Allowable Subject Matter
Claim 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly suggest either alone or in combination the features as recited in independent claim 16. Claim 16 is directed to the embodiments as seen in Figure 8-9 and their corresponding paragraphs. Specifically, none of the prior arts of record fairly suggest providing outputs of the channels to a comparator which area also provided with the reference voltage by the gamma voltage circuits for determining if a fault has occurred in the channel line. Therefore it is respectfully submitted that claimed “a gamma voltage circuit to supply a plurality of gamma voltages; a first channel circuit to generate a first data voltage by selecting a voltage corresponding to a first greyscale value among the plurality of gamma voltages and to supply the first data voltage to a first data line; a first comparator to generate a first reference voltage by selecting a voltage corresponding to a first reference greyscale value among the plurality of gamma voltages and to compare the first reference voltage with a voltage of a second data line; and a control circuit to determine a fault of the first data line or a fault of the second data line according to an output of the first comparator, wherein the display panel comprises a connection circuit to control connection between the first data line and the second data line.” is not found to be fairly disclosed by any art of record and is therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon however still considered 
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/Michael J Jansen II/           Primary Examiner, Art Unit 2626